Citation Nr: 1746013	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-26 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to January 28, 2004, 40 percent from August 13, 2008, to November 30, 2009, and 20 percent thereafter for chronic lumbar strain with degenerative changes and pseudoarthrosis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a service connection claim for a lower back disability in January 2004.  In a January 2010 rating decision, the RO granted the Veteran service connection for chronic lumbar strain with degenerative changes and pseudoarthrosis with an initial disability rating of 20 percent effective January 28, 2004.  After promptly filing a Notice of Disagreement (NOD) as to the initial disability rating assigned, the RO increased the Veteran's initial disability rating from 20 percent to 40 percent effective August 13, 2008.  See September 2011 Decision Review Officer (DRO) decision.  However, the RO then assigned a 20 percent disability rating from November 30, 2009.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the appellate period in this case is from January 28, 2004 to the present. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  










REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

The Veteran claims his service-connected chronic lumbar strain with degenerative changes and pseudoarthrosis warrants a higher disability rating than initially assigned.   See September 2017 Appellate Brief.    

The Veteran was last afforded a VA examination in March 2016 to assess the current severity of his back disability.  However, the examination report does not specify whether range of motion was active or passive.  Further, the nurse practitioner noted that there was pain on weight bearing, but no further comment or explanation was provided.  See March 2016 VA examination.  In Correia v. McDonald, the Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

Further, when asked to comment on flare ups, the examiner did not provide a response on the VA examination report.  Concomitantly, the examiner was asked whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  In response, the examiner said she was unable to say without mere speculation as the Veteran "was not seen over time."  See March 2016 VA examination.  However, the evidentiary record contains VA treatment records showing the Veteran's continuous back treatment over time.  In Sharp v. Shulkin, the Court held that a VA examination is inadequate when the VA examiner does not elicit relevant information as to the Veteran's flares or ask him to describe additional functional loss, if any, he suffered during flares and then does not "estimate the [Veteran's] functional loss due to flares based on all the evidence of record (including the [Veteran's] lay information) or explain why [he or she] could not do so."  2017 U.S. App. Vet. Claims LEXIS 1266, pp. *17-18.
In light of these facts, additional VA examination of the Veteran's thoracolumbar spine must be scheduled in order to determine its current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Montgomery VAMC dated from September 2016 to present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional, for evaluation of his service-connected thoracolumbar spine disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the thoracolumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

d.  The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the spine, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

e.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.













The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





